暉誼(香港)會計師事務所有限公司 Parker Randall CF (H.K.) CPA Limited 6/F., Two Grand Tower, 625 Nathan Road, Kowloon, Hong Kong. Tel : 852-35763455 Fax : 852-30073197 September 3, 2012 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:China Changjiang Mining & New Energy Co., Ltd Dear Sir/Madam: We have read the statements included under Item 4.01 in the Form 8-K dated September 3, 2012 of China Changjiang Mining & New Energy Co., Ltd. (the "Company") to be filed with the United States Securities and Exchange Commission and we agree with such statements insofar as they relate to our firm. Very truly yours, PARKER RANDALL CF Parker Randall CF (H.K.) CPA Limited
